Citation Nr: 1528621	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-04 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to increased staged disability ratings for spondylosis of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome, left knee, for the period from January 30, 2002 to February 24, 2008. 

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to April 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to ratings in excess of 10 percent for the Veteran's left knee disability and low back disability.

This appeal was previously before the Board in May 2006.  This first appeal was assigned a 2003 docket number.  The Board denied the Veteran's claims for ratings in excess of 10 percent for his left knee and low back disabilities.  The Veteran then appealed this Board decision to the Court of Appeals for Veteran's Claims (Court).  A Joint Motion for Remand (JMR) was granted by the Court in December 2008, vacating the Board's 2006 decision, and remanding the claims for an adequate statement of reasons or bases and to provide a thorough and contemporaneous medical examination of the disabilities.  Unfortunately, a February 2009 written statement from the Veteran indicating his intention to continue these remanded issues was taken as a claim for increased ratings.  The December 2008 JMR was not added to the evidence before the Board prior to this decision. 

In April 2009, the RO provided an increased 20 percent rating for the Veteran's low back disability.  The Veteran appealed these issues to the Board for a second time.  This second appeal was assigned a 2010 docket number.  In a March 2014 decision, the Board denied the Veteran's claims for increased ratings (addressed as 20 percent for low back disability and 10 percent for left knee disability from February 24, 2009).  The Board additionally remanded a claim of entitlement to TDIU.  The Veteran again appealed these denials to the Court, and in a November 2014 the Court again signed a JMR vacating part of the March 2014 Board decision and remanding the claims.  The Veteran did not appeal the portion of the March 2014 decision which addressed his entitlement to a rating in excess of 10 percent for his left knee from February 24, 2009, and as such, this issue is not currently before the Board.  The November 2014 JMR found that the March 2014 Board decision did not address the Veteran's claims from prior to February 2009, as the Court had previously vacated and remanded the Veteran's claims as they stemmed from his January 20, 2003 claim for increased ratings.  Additionally, the Board did not address whether the VA examinations of record were adequate in reference to addressing the Veteran's claims during a flare-up or active stage of symptoms.

The Board observes that two Board docket numbers have been assigned for this appeal.  As this appeal arises from the appeal of the April 2003 rating decision, the Board has assigned the earlier 2003 docket number.  

The issue(s) of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to April 1, 2009, the Veteran's spondylosis of the lumbar spine is manifested by a forward flexion of the thoracolumbar spine to 80 degrees and a combined range of motion of the thoracolumbar spine to at least 170 degrees; there is no evidence of moderate limitation of motion, loss of lateral spine motion in the standing position, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and no objective evidence of ankylosis or associated neurological manifestations.  

2.  From, April 1, 2009, the Veteran's spondylosis of the lumbar spine is manifested, at worst, by forward flexion of the lumbar spine to 30 degrees.  There is no evidence of unfavorable ankylosis of the thoracolumbar spine or ankylosis of the entire spine.  There was no objective evidence of associated neurological manifestations.

3.  For the period prior to February 24, 2008, the evidence of record shows that the Veteran suffered from painful motion of his left knee; the evidence does not include objective evidence of instability, a compensable limitation of motion of the knee (flexion or extension), x-ray evidence of arthritis, symptomatic removal of cartilage, or locking, effusion and pain due to dislocated cartilage. 


CONCLUSIONS OF LAW

1.  Prior to February 24, 2009, the criteria for an evaluation in excess of 10 percent for spondylosis of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.40; 4.71a, Diagnostic Code 5295 (2003); Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2014).

2.  From February 24, 2009 to April 1, 2009, the criteria for an evaluation in excess of 20 percent for spondylosis of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5295 (2003); Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2014).

3.  From April 1, 2009, the criteria for an evaluation of 40 percent for spondylosis of the lumbar spine have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5295 (2003); Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine (2014). 

4.  The criteria for an evaluation in excess of 10 percent for residuals of patellofemoral pain syndrome, left knee, for the period from January 30, 2002 to February 24, 2008, have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the rating decision on appeal through March 2003, March 2009, April 2009, and March 2012 letters sent to the Veteran that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate his increased rating claims, and of the Veteran's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

In March 2003, November 2003, April 2009, May 2009, February 2011, and April 2012 the Veteran was afforded VA examinations in conjunction with his increased evaluation claims.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Also, an addendum opinion was provided in May 2012.  The examinations and addendum are adequate for the purposes of evaluating the Veteran's disability, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has argued that the VA has a duty to provide him with VA examinations during flare-ups/active periods of his left knee and specifically his low back disability.  As will be discussed in more detail below, the Board finds that remand for additional examination during a flare-up/active period of the Veteran's orthopedic disabilities is not warranted, as his flare-ups generally lasted less than a week by his report.  See Voerth v. West, 13 Vet. App. 117 (1999).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Laws and Regulations

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40.

Lumbar spine

As noted in the introduction, the Veteran's pending claims for increased ratings of his lumbar spine and left knee disabilities were filed on January 30, 2003.  

During the pendency of this claim, the criteria for rating back disabilities in the VA Schedule for Rating Disabilities were revised effective September 26, 2003.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board may not apply a current regulation prior to its effective date, unless the regulation explicitly provides otherwise. See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  However, the Board is not precluded from applying prior versions of the applicable diagnostic codes under 38 C.F.R. § 4.71a to the period on or after the effective dates of the new diagnostic codes if the prior versions were in effect during the pendency of the appeal, as is the case here.  Therefore, the Board may evaluate the Veteran's low back disability under the earlier diagnostic codes and the current diagnostic codes, as of their effective dates, in order to determine which version would accord him the highest rating.

At the time the Veteran filed his claim in January 2003, his lumbar spine disorder was rated 10 percent disabling under Diagnostic Code 5295, and was listed as low back strain.  

Prior to September 26, 2003, Diagnostic Code 5295, under 38 C.F.R. § 4.71a , (2003), lumbosacral strain, provided:

A 10 percent rating for characteristic pain on motion;

A 20 percent for muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position; and

A 40 percent for severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  Id.

Prior to September 26, 2003, Diagnostic Code 5292, limitation of motion of the lumbar spine, provided a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate, and a 40 percent rating for severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The words "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of the issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).  Moreover, guidance can be obtained from the amended regulations. In adopting specific ranges of motion to define what is normal, as discussed below, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984).  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984.  There is no inconsistency, then, in using the amended regulations pertaining to range of motion of the spine as guidance in rating spine disabilities under the old criteria.

Prior to September 26, 2003, only the old diagnostic criteria can apply to the Veteran's back condition.  See Kuzma, 341 F.3d 1327.  However, when the old DCs provide the Veteran with an equivalent or higher rating for the back condition, they will be applied throughout the period on appeal.

The April 2009 rating decision provided an increased 20 percent rating, effective February 24, 2009, under the new rating criteria for the spine, Diagnostic Code 5242 (2014). 

Disabilities of the cervical and thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5235-5243 (2014).  The Formula provides the following ratings, in relevant part as they apply to the thoracolumbar spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine; 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and 

A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.

Prior to September 23, 2002, Diagnostic Code 5293, intervertebral disc syndrome (IVDS), provided a 10 percent rating for mild IVDS, 20 percent for moderate with recurring attacks, 40 percent for severe with recurring attacks with intermittent relief, and 60 percent for pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 2002). 

Effective September 23, 2002, Diagnostic Code 5293 (later renumbered and amended as present Diagnostic Code 5243 effective September 26, 2003), was amended to provide for evaluation of IVDS either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  67 FR 54345-01 (August 22, 2002); 68 Fed. Reg. 51454 -58 (Aug. 27, 2003); 69 FR 32449-01 (June 10, 2004) (correcting the omission of Notes 1 and 2).

Effective September 23, 2002, Diagnostic Code 5293 provides ratings for incapacitating episodes for IVDS as follows: having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 6 weeks during the past 12 months (60 percent). 

"[A]n incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a (Diagnostic Code 5243, Note 1) (2014).

On his January 2003 claim, the Veteran stated that his spine disability was "more severe than current [10 percent] ratings."

VA treatment records included an August 2001 complaint of back and knee pain.  His pain was "episodic."  He pain began after lifting a paint can 3 days prior.  He denied radiation and paresthesia.  He was able to perform straight and bent leg raises, his sensory examination was normal.  In October 2000, he complained of chronic low back pain.  He stated that his then current pain was a zero out of 10, but that when it is aggravated, especially after lifting, his pain increases.  He denied permanent numbness or weakness of the legs.  He treated his back pain flare-up with anti-inflammatories.  On examination, he had negative straight leg raise testings, no lower extremity sensory or motor deficits, and no localized musculoskeletal tenderness.

In March 2003, the Veteran was afforded a VA examination.  He reported that his low back "will randomly seem to go out on him, and he will then be tilted and in pain.  This may last for one or two weeks and may occur five to six times a year.  It will occur more frequently if he is doing some construction type of work."  On examination, he was "not having an episode of back difficulty" and could forward flex to 80 degrees.  He could side tilt to 30 degrees bilaterally, and he could extend to 30 degrees.  He did not have abnormal curvature of the spine.  He was assessed with low back strain.  An April 2003 x-ray showed mild degenerative joint disease of the lumbar spine with osteophytes.  The vertebral bodies were well-aligned and disk spaces were preserved.

In November 2003, the Veteran was afforded another VA examination.  He stated that most days he has no back pain at all, but that his back "goes out" three to four times a year and causes severe low back pain and muscle spasm.  These flare-ups of pain last three to seven days.  The Veteran "has become less active in the past few years and has had less symptoms from his back."  When he was employed, his back was more symptomatic as his employment was laborious.  On physical examination, the Veteran's lumbar spine was completely nontender to palpation.  His flexion was "fingers to the floor."  His extension was to 20 degrees, lateral bending was 20 degrees bilaterally.  He had no discomfort with range of motion testing.  He was assessed with chronic mechanical low back pain which flares up three to four times a year but is otherwise asymptomatic.  "The threat of the back flare-ups limits this patient's employment and activities."  The Veteran was noted to have a "comfortable gait" in July 2003.  

In April 2009, the Veteran was afforded an additional VA examination.  He stated that his back pain occurred four to six times a year when he is not working, and monthly when he is working.  The pain would last three to seven days.  He reported his flare-ups occurred with increased physical activity, digging and moving things.  He denied hospitalizations and surgery associated with his back.  On physical examination, he had a normal gait and posture.  His forward flexion was to 85 degrees, with pain at 50 degrees.  With additional range of motion testing, his range of motion decreased to 60 degrees, with pain at 30 degrees.  He had negative straight leg raise tests, normal lower extremity motor function, and normal sensory function.  He reported that he was prescribed bedrest by a VA emergency room physician.  He was given medication and a brace, and placed on rest.  He stated that his flare-ups occurred four or five times in the prior 12 months, lasting from four to seven days.  X-rays showed mild spondylosis of the lumbar spine.  

In May 2009, the Veteran was again afforded a VA spine examination.  He complained of increased pain in his lumbar spine in the prior month.  He had no radiation to his legs and no numbness.  He rated his pain as a 7 to 8 out of 10.  He had no incontinence.  He reported flare-ups every three to four days, causing him to "seek self-imposed bedrest,"  and by morning his back is "feeling better."  On physical examination, he had normal reflexes and motor strength.  He had mild tenderness to the right side of T11-12 to L5.  He had flexion to 90 degrees with pain at 90 degrees, extension to 30 degrees with pain at 30 degrees, and lateral rotation and lateral flexion to 30 degrees bilaterally.  He had no palpable muscle spasm, and a normal gait.  The VA examiner did not perform repetitive range of motion testing.  An April 2009 MRI of the spine showed multilevel degenerative changes with posterior annular fissures and minimal broad-based disc bulges seen at L4-5 and L5-S1, without significant canal stenosis or neural foraminal narrowing.  

During a February 2011 VA examination, the Veteran stated he stopped working due to his back disability, although he did occasional work as an artist.  He denied radicular pain, and denied incapacitating episodes in the prior year.  He reported that he was able to walk several blocks with the pain of his flare-ups.  On physical examination he had a normal gait, no tenderness and no spasm.  He had forward flexion to 60 degrees, "and stops with pain."  He had extension to 20 degrees.  He could "barely stand on his heels and toes to walk."  He had +1 reflexes in the knees and ankles.  He had negative straight leg raise tests bilaterally.  He had no loss of sensation to the lower extremities.  With repetitive range of motion testing there was no change in range of motion, coordination, fatigue, endurance or pain level.  A November 2010 MRI showed stable findings in line with the April 2009 MRI.  

In April 2012, the Veteran was again afforded a VA examination.  On physical examination he had forward flexion to 90 degrees and extension to 30 degrees, both without objective evidence of painful motion.  Following repetition of range of motion testing, the Veteran continued to have 90 degrees of flexion and 30 degrees of extension.  He did not have guarding or muscle spasm of the spine.  He had normal strength testing, reflex examination, and sensory examination.  He was noted to have no signs or symptoms of radiculopathy.  The examiner noted that the Veteran did not have invertebral disc syndrome (IVDS).  A May 2012 addendum opinion was requested from the April 2012 examiner.  The examiner was asked to give an opinion on why the Veteran forward flexion was 60 degrees at the February 2011 examination and 90 degrees at the April 2012 examination.  The examiner said "I don't know why his flexion was better on the April 2012 exam, perhaps in 2011 he was just having a bad day."

In July 2013, the Veteran had positive straight leg raise testing, but with normal strength to the lower extremities.  He had complaints of low back pain in August 2013, and had bilateral paraspinous muscles tenderness.

The Veteran contends he should be assigned an increased rating for his lumbar spine, and he has argued he is entitled to separate radiculopathy ratings.  The Veteran is competent to report his low back pain and feelings of tingling in his spine and extremities.  The Board finds that the Veteran has been credible of his reports of intermittent symptoms of back pain and tingling.

As noted in the Court remands, the Veteran has alleged that he had not been afforded a VA examination during one of his flare-ups of low back symptoms, and as such his rating is not reflective of the severity.  In Ardison v. Brown, 6 Vet. App. 405 (1994), the Court held that VA was obligated to evaluate tinea pedis, a skin condition, while in an "active stage" of the disease in order to fulfill the duty to assist.  In Voerth v. West, 13 Vet. App. 117 (1999), however, the Court stated that a new examination was warranted in Ardison because active tinea pedis was a condition that would exist for weeks or months.  The holding in Ardison did not apply in Voerth because an orthopedic disability is different from a skin condition.  A flare-up lasting only one or two days not only renders a new VA examination impractical, but a "person who experiences a worsened condition only for a few days out of a year simply is less impaired than someone who suffers from the worsened condition for weeks or months."  Voerth, at 123.  

Here, the situation is more akin to the situation in Voerth, in that both cases deal with orthopedic disabilities.  While the Veteran reported that his back would randomly seem to go out five or six times a year lasting "one or two weeks" during his March 2003 examination, subsequent examination reports show that his reported flare-ups lasted three to seven days on average.  The Board notes that the Veteran has been afforded six VA examinations between 2003 and 2012, and the examinations show forward flexion from 90 degrees (2012) to 60 degrees (2009 and 2011).  Additionally, the 2009 examination showed that with repetitive testing, the Veteran's pain began at 30 degrees.  As noted by the 2012 examiner, the 2011 examination likely occurred during a time of increased pain.  The Veteran even reported increased pain (a 7 or 8 out of 10) during the May 2009 examination, despite having flexion to 90 degrees.  A review of his VA treatment records shows continued complaints of chronic back pain, with intermittent flare-ups and intermittent asymptomatic periods.  The Veteran has stated that he has attempted to schedule examinations during flare-ups, but that examinations are always scheduled weeks later, and the symptoms have subsided.  There is no evidence of emergency room visits where symptoms were reflective of a greater decreased range of motion during a flare-up.  As the flare-ups expire prior to the ability of VA to schedule evaluations (according to the Veteran), and his treatment records from 2001 to 2013 have failed to be held during a flare-up, the Board finds that a remand in an attempt to schedule an examination during a flare-up would be impractical.  As such, the disability will be rated on the available evidence of record.  

The record prior to April 1, 2009 includes VA treatment records and two VA examination reports from 2003.  In addressing the earlier spine regulations, the records prior to April 1, 2009 do not show moderate limitation of motion, muscle spasm on extreme forward bending and loss of lateral spine motion in the standing position, and the Veteran has been found to not have IVDS.  See 38 C.F.R. § 4.71(a), DCs 5292, 5293, 5295.  The Veteran had flexion to 80 degrees or "fingers to the floor," and his spine was noted to be nontender.  Diagnostic Code 5285 addressed residuals of vertebral fractures. Additional DCs from prior to September 26, 2003 were not applicable (Diagnostic Code 5286 addressed ratings for complete bony fixation (ankylosis of) the spine. Diagnostic Code 5289 addressed ankylosis of the lumbar spine. 38 C.F.R. § 4.71a.).  As such, the prior spine regulations do not show that a rating in excess of 10 percent is warranted for the period prior to April 1, 2009. 

Turning to the current spine regulations, the records do not show that the Veteran had flexion to 60 degrees or less, a combined range of motion to 120 or less, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  As such, the Board finds that prior to April 1, 2009, the evidence does not support that the Veteran's lumbar spine disability warranted a rating in excess of 10 percent.  Notably, the RO provided a 20 percent rating, effective February 24, 2009 (the date the RO incorrectly believed that the Veteran was filing a claim for an increased rating).  The Board will not disturb this 20 percent rating. 

During the April 1, 2009 VA examination, the Veteran initially had forward flexion to 85 degrees.  After repetitive testing (five), the Veteran's range of motion had decreased to 60 degrees, and he was noted to have pain at 30 degrees.  As noted above, the Veteran's VA examinations between 2009 and 2012 included findings of forward flexion to 90 degrees and 60 degrees as well.  The 2012 examiner speculated that the Veteran's lower ranges of motion were due to having a "bad day."  The Board takes this statement to mean that the decreased ranges of motion findings are due to evaluating the Veteran on days when he is more symptomatic.  Although there has been fluctuation in range of motion testing between 2009 and 2012, the Board will provide an evaluation most favorable to the Veteran based on the evidence of record.  As such, the Board finds that from April 1, 2009, an evaluation of 40 percent is warranted.  Higher ratings are not warranted as there is no evidence of ankylosis of the spine or IVDS.  This 40 percent rating is based on the General Rating Formula for the Spine.  A review of the prior spine ratings does not reveal an option for a rating in excess of 40 percent; again because there is no evidence of ankylosis of the spine or IVDS.

The Board has also considered whether a separate evaluation for a neurological abnormality is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The Board finds a separate evaluation is not warranted for neurological manifestations of the Veteran's low back disability, as there is no evidence of bowel or bladder impairment, or other neurologic abnormality due to a low back disability.

The Board acknowledges the Veteran's assertion that he should receive an additional rating of his lumbar spine condition under 38 C.F.R. § 4.124a , Diagnostic Code 8526.  The Veteran's assertion is based on the fact that his medical records contain many notations of tingling or radiating pain in his lower extremities associated with his lumbar spine disorder.  Nevertheless, the record does not contain a diagnosis of a neurological disability associated with the radiating pain.  In a February 2009 report, the Veteran's primary care physician notes possible radiculopathy; however, radiculopathy is not diagnosed.  The 2012 VA examiner specifically found that the Veteran did not have separate neurological abnormalities associated with his low back disorder.  VA treatment records from 2001 to 2013 do not include a diagnosis of a neurological disorder.  In circumstances such as the Veteran's, it would be necessary for a neurological abnormality associated with the lumbar spine condition to be diagnosed before a separate rating under Diagnostic Code 5242, Note (1) (2014) would be appropriate.  This is further reinforced by the fact that radiating pain is specifically contemplated by General Rating Formula of Diseases and Injuries of the Spine, which Diagnostic Code 5242 is rated under.  The prior spine ratings again do not provide an additional separate rating as neurological findings were addressed under DC 5293 (later renumbered 5243) for IVDS.

Left knee

The Veteran's patellofemoral pain syndrome, left knee, has been assigned an evaluation of 10 percent disabling throughout the appeal period pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, pertaining to leg, limitation of flexion.

Diagnostic Codes relevant to knee disabilities include 5003, 5010, and 5256 through 5263.  Under Diagnostic Codes 5003 and 5010, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Diagnostic Code 5256, which evaluates ankylosis of the knee, assigns a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Additionally, General Counsel Opinion 9-98 directs that with respect to Diagnostic Code 5259, limitation of motion is a relevant consideration and the provisions of 38 C.F.R. § 4.40 and 4.45 therefore must be considered.

Under Diagnostic Code 5260 (limitation of flexion of the leg), a noncompensable rating is assigned when flexion is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261 (limitation of extension of the leg), a noncompensable rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint. See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261. 

After careful review of the record, the Board finds that the evidence does not support an evaluation in excess of 10 percent at any point during the period from January 30, 2002 (the year prior to the Veteran's claim, as noted in the 2014 JMR) to February 24, 2008.

In October 2001, the Veteran complained of chronic left knee pain, which is worse going up stairs and movements out of chairs.  An April 2001 x-ray showed a normal left knee.  On examination he had negative anterior/posterior instability testing, no significant swelling and a negative patella compression test.

In March 2003, the Veteran was afforded a VA examination.  He reported that both of his knees are sore at the end of the day, and occasionally they are sore at the beginning of the day.  He pain is inside the knee and in the front.  He had not noticed swelling.  He reported occasional popping.  In particularly he had pain with climbing up stairs.  On examination, the alignment of the knee was good.  The collateral and cruciate ligaments and the patella were all stable.  He had a negative McMurray's sign test, and his knee was not swollen.  His range of motion was from zero to 135 degrees.  He had "some patellar crepitus, but it does not seem to be an unusual amount."

In July 2003, the Veteran reported to a VA emergency room complaining of knee pain.  His knee was not swollen or deformed.  He had negative anterior and posterior drawer sings.  He had no medial or collateral ligament laxity, and no ballotable fluid on the knee.  He had a full range of motion, and no tenderness to palpation.  He was noted to have a "stable knee."  On a two day follow up evaluation, he described sharp pain in the anterior knee and an unsteady feeling in his knee.  His gait appeared "comfortable," he had normal flexion and extension, no knee tenderness, swell or deformity.  He did have crepitus.  He had no instability of the collateral ligaments and he did not have a positive drawer sign.  His x-rays were noted to be normal.  He was assessed with probably chondromalacia.

Following complaints of pain and instability, the Veteran was provided an MRI in August 2003.  It revealed mild joint effusion, and a grade III transverse tear of the posterior horn of the medial meniscus with extension to the body, and a grade II degenerative changes of the anterior horn of the medical meniscus.

In November 2003, the Veteran was afforded another VA examination.  He complained of knee pain with weightbearing.  He denied swelling or locking of the knee.  He described a sensation of giving way occasionally, but it has not caused him to fall.  On examination, he had range of motion from zero to 120 degrees.  His knee was stable to varus and valgus stress testing.  He had negative anterior drawer and Lachman tests.  He had "slight retropatellar crepitus with active flexion and extension of the knee.  He was note dot have an essentially normal left knee examination.

VA treatment record from March 2004 showed that the Veteran's left knee chronically hurt, but on physical evaluation he had no swelling or deformity, negative anterior and posterior drawer signs, no medial or collateral ligament laxity and a full range of motion.  In August 2004, he was again noted to have a full range of motion of the left knee, and negative instability testing.  In August 2008, the Veteran complained of mild pain in the left knee.  

In April 2009, the Veteran was afforded a VA examination.  The Veteran had a normal gait but ambulated with a cane.  His left knee condition was reported as being known to flare-up for periods.  His range of motion was from zero to 132 degrees, without objective pain noted.  There was objective evidence of abnormal movement and guarding of movement.  Repetitive motion was reported as causing no pain, fatigue, weakness, lack of endurance, or incoordination.  

As noted above, the Veteran did not appeal the Board's decision regarding his 10 percent rating for his left knee from February 24, 2009.  As such, the Board will not re-address this issue, as it is not currently on appeal.

As such, neither of the Veteran's examinations, nor any other competent evidence of record, revealed left leg flexion that was limited to 30 degrees or extension limited to 15 degrees.  Therefore, an increased evaluation is not warranted under the schedular criteria of Diagnostic Codes 5260 or 5261 at any point during the appeal period.  In fact the Veteran's range of motion through the appeals period equates to a noncompensable evaluation under Diagnostic Codes 5260 and 5261.

X-ray findings were noted to be normal, and arthritis was not diagnosed during this period on appeal.  Additionally, arthritis is evaluated based upon loss of motion and the Veteran's loss of motion was noncompensable based on DCs 5260 and 5261.  See 38 C.F.R. § 4.71, Diagnostic Code 5003.

The Veteran's 10 percent rating is acknowledgement that his left knee disability causes painful motion.  Specifically, the Board finds the Veteran's statements of pain to be credible, and his VA treatment records indicate that he has reported ongoing painful motion.  Notably, his 2009 VA examination did not show objective painful motion with range of motion at that time.  However, as addressed above the Veteran's knee pain is intermittent.  The Veteran's has been noted to have crepitus of the left knee.  38 C.F.R. § 4.59.  

The Board has considered the applicability of additional diagnostic codes to the Veteran's service-connected left knee disability.  However, no higher or separate evaluation is warranted under any of these diagnostic codes at any point during the appeal period. 

Evaluations under Diagnostic Code 5257 are based on recurrent subluxation or lateral instability.  Despite the Veteran's complaints of left knee instability, no objective evidence of left knee instability has been presented, and testing has consistently shown no instability.  

Further, Diagnostic Codes 5258 and 5259 do not apply.  In this regard, the Veteran did note that he suffered from locking on the April 2009 VA examination report.  However, the examinations that have been conducted during the course of the Veteran's appeal have not shown removed or dislocated semilunar cartilage, and there have been no signs of locking found.  The Veteran's MRI has revealed tears of his meniscus; however, testing has not shown instability. 

In addition, as the evidence of record fails to demonstrate knee ankylosis, impairment of the tibia or fibula, or genu recurvatum the Veteran is not entitled to a separate or higher rating under Diagnostic Codes 5256, 5262, 5263.

The Board acknowledges the Veteran's contentions that his service-connected disability warrants an evaluation greater than the one assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Although the Veteran is credible in his complaints of pain and a feeling of giving way, the treatment records show that the Veteran's left knee is stable and he has a very good range of motion of his left knee.  His pain is contemplated in his 10 percent rating.  

In sum, an evaluation in excess of 10 percent is not called for in this case.  During the appeals period, under Diagnostic Codes 5260 and 5261, the Veteran's left knee range of motion more closely approximated an noncompensable rating.  Therefore, separate compensable ratings based on limitation of flexion with limitation of extension are not warranted.  However, in recognition that the Veteran suffers from painful motion a 10 percent evaluation for patellofemoral pain syndrome, left knee, has been awarded. This is the maximum benefit available for knee pain under 38 C.F.R. § 4.59.  Furthermore, analysis under other Diagnostic Codes associated with the knee including 5003, 5010, 5256 through 5259, and 5263 do not result in an evaluation in excess of 10 percent. 

Accordingly, the Board finds a preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for the Veteran's patellofemoral pain syndrome, left knee.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's spondylosis of the lumbar spine and patellofemoral pain syndrome, left knee, with the established criteria found in the rating schedule for these disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran's radiating pain and limited range of motion of his lumbar spine and left knee are contemplated in the rating criteria.  The Veteran has argued that his ratings are not adequate based upon his flare-ups; however, 38 C.F.R. § 4.40 and 4.59 are designed to take into account the change in symptoms associated with use.  Flare-ups are only a portion of the Veteran's disability picture, and in instances where the flare-ups last for short amounts of time, the disability picture remains established by treatment records and examination reports. 

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

For the period from January 30, 2002 to February 24, 2009, entitlement to a rating in excess of 10 percent for spondylosis of the lumbar spine is denied.

From February 24, 2009 to April 1, 2009, entitlement to a rating in excess of 20 percent for spondylosis of the lumbar spine is denied.

From April 1, 2009, entitlement to a rating of 40 percent for spondylosis of the lumbar spine is granted.

For the period from January 30, 2002 to February 24, 2009, the rating in excess of 10 percent for patellofemoral pain syndrome, left knee, is denied


REMAND

In March 2014, the Board remanded the issue of entitlement to TDIU so that the Veteran could be scheduled for VA examinations to evaluate the status of his service-connected disabilities, and for an opinion regarding his employability.

Notably, with this decision, the Board has changed the Veteran's rating for his spine disability to staged ratings, including a 40 percent rating effective April 1, 2009.  This increased rating will have an impact on his extraschedular and, now schedular, TDIU claims.

The RO has not issued a Supplemental Statement of the Case (SSOC) addressing the TDIU claim that was remanded in March 2014.  On remand, the RO should finish addressing the remand directives contained in the March 2014 remand, provided again below.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VA Form 21-8940 and request he provide details regarding his employment history.  An appropriate period of time should be allowed for response.

2.  Next schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims file and access to virtual records should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail. 

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, (tendinitis, left (minor) shoulder, evaluated as 20 percent; spondylosis of the lumbar spine (staged ratings from 10 percent to 40 percent); patellofemoral pain syndrome, left knee, evaluated as 10 percent; tendinitis, right foot; ganglion cyst, left wrist (minor); otitis media, bilateral; and scar, excision of benign mole, neck, all evaluated as noncompensable) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.

The examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then refer the Veteran's TDIU claim to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to TDIU on an extraschedular basis in accordance with the provisions of 38 C.F.R. § 4.16(b) during his period on appeal prior to April 1, 2009.  A full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue must be provided.

4.  After completing the above, and any development deemed necessary, readjudicate the Veteran's claim for a schedular and extraschedular TDIU based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide him and his representative with a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


